Title: To George Washington from Edmund Randolph, 15 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia May 15. 1794
               
               I do myself the honor of inclosing to you some very afflicting letters from M. de la Fayette to his intimate friends in Europe. They are accompanied by a letter from Tollendal, addressed to you, which shews the reason of their being sent.  Many of them are in French; and I will have them translated, if you should not think, that those, which are in English, and in the same unhappy strain, would distress, without adding any thing to the ability to relieve. If I do not mistake the hints from Mr Lacolombe, these letters are submitted to you, in order to interest you in making,
                  
                  or causing to be made, a demand of M. La Fayette, as a citizen of the United States. I presume, however, that the step, which you have already taken, will be found to be a satisfactory tribute of personal affection, and, altho’ not more than public duty warranted, yet as much, as actual circumstances will permit.  I have the honor, sir, to be with the greatest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            